
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1390
		IN THE HOUSE OF REPRESENTATIVES
		
			May 25, 2010
			Mr. Baird submitted
			 the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that the United States should use its position of global
		  leadership to improve and strengthen whale conservation efforts and to ensure
		  that commercial, scientific, and other lethal whaling does not occur for any
		  purpose other than aboriginal subsistence.
	
	
		Whereas whales were killed for commercial purposes for
			 hundreds of years, with some whale stocks hunted to near extinction;
		Whereas the International Convention for the Regulation of
			 Whaling was signed in 1946 and created the International Whaling Commission to
			 conserve and manage the great whales;
		Whereas the International Whaling Commission periodically
			 amends the Schedule to the Convention, which lists measures that govern the
			 conduct of whaling;
		Whereas amendments to the Schedule to the Convention must
			 be based on scientific findings and require a three-quarters majority vote of
			 the Commission;
		Whereas the 1986 moratorium on commercial whaling had an
			 immediate beneficial impact on whale populations, but over time loopholes in
			 the moratorium have allowed for increased commercial hunting;
		Whereas 35,000 whales have been hunted and killed since
			 the moratorium began;
		Whereas the divide between the 88 member countries of the
			 International Whaling Commission has prevented compromise, and has allowed for
			 more than 85 percent of global whaling to remain unregulated by the
			 international monitoring and control requirements of the International Whaling
			 Commission;
		Whereas whales are of great aesthetic and scientific
			 interest to mankind and are a vital part of the marine ecosystem;
		Whereas as long-lived and slow-breeding mammals, whales
			 are particularly vulnerable to the long-lasting effects of overexploitation,
			 and many whale stocks have not recovered from such past exploitation;
		Whereas whales face an uncertain future due to a variety
			 of threats, including ozone depletion, chemical and noise pollution, marine
			 debris, vessel strikes, entanglement with fishing gear, prey depletion,
			 increasing offshore industrial development, and escalating threats from climate
			 change, including ocean acidification;
		Whereas because whales migrate throughout the oceans of
			 the world, international cooperation is required to successfully conserve and
			 protect them; and
		Whereas the United States is committed to improving the
			 conservation of whales and ending scientific and commercial whaling: Now,
			 therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that the United States should use its position of global
			 leadership to improve and strengthen whale conservation efforts and to ensure
			 that commercial, scientific, and other lethal whaling does not occur for any
			 purpose other than aboriginal subsistence.
		
